Citation Nr: 1828661	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-29 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

2.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California.

In April 2015, the Veteran withdrew a prior request to appear for a hearing with regard to the issues on appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's respiratory disorder was not present during active military service or to a compensable degree within one year of separation, is not etiologically related to any incident of service to include asbestos exposure, and is not caused or aggravated by a service connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder have not been met. 38 U.S.C. §§ 1110  , 1112, 1113, 1131, 1137, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102  , 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to the duty to notify.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All released or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with VA examinations in October 2012 and July 2017.  The examinations were adequate.  The examiner reviewed the medical evidence of record in conjunction with the examination, and conducted a thorough medical examination of the Veteran.  The Veteran's pertinent symptomatology was recorded sufficiently to accurately adjudicate the claim.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient base upon which to reach a decision on the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.


II.  Service Connection for Respiratory Disorder

A.  Legal Criteria

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), claims for chronic diseases enumerated in 38 C.F.R. § 3.309(a) benefit from a relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms, such as joint pain for degenerative joint disease, does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit), however, has clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

There is no specific statutory or regulatory guidance with regard to claims of entitlement to service connection for asbestos-related diseases.  However, VA's Adjudication Manual addresses these types of claims.  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1, Part IV, Subpart ii, Chap. 2, Sec. C.2.f.

The manual provisions acknowledge that inhalation of asbestos fibers or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  Occupational exposure to asbestos has been shown in insulation, work in shipyards, manufacture and installation of pipe products, manufacture and servicing of friction products such as brake linings and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1, Part IV, Subpart ii, Chap. 2, Sec. C.2.b, d, g.

VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  M21-1, Part IV, Subpart ii, Chap. 2, Sec. C.2.h.

B.  Analysis

The Veteran contends that his respiratory disorder is due to asbestos exposure during his military service.

The Veteran reported working as a store clerk during service and handling asbestos insulation on a regular basis.  The Veteran's Form DD 214 includes a military occupational specialty code of  "SK" which has been found to be indicative of asbestos exposure during service, albeit at a minimal level.  M21-1, Part IV, Subpart ii, Chap. 1, Sec. 1, Para. 3.c.  The service treatment records reveal he was treated for upper respiratory infections.  There is evidence of in-service incurrence of injury or disease. 

The Veteran's VA treatment records document he has a current diagnosis for several respiratory disorders and symptoms, including shortness of breath in April 2002, chronic obstructive pulmonary disease (COPD) in December 2009, chronic bronchitis in October 2013, and obstructive sleep apnea (OSA) in March 2015.  An October 2013 letter from the Veteran's private physician reveals he has been treating the Veteran for shortness of breath, chronic bronchitis, and COPD.  

While there is competent evidence of the presence of an in-service injury or disease and the current existence of respiratory disorders, the Board finds the evidence preponderates against a finding that there is an etiologic link between the two.

The Veteran's VA treatment records show a history of treatment for shortness of breath as early as April 2002.  Treating physicians have repeatedly stated that the etiology of the Veteran's condition is unclear and is likely related to his anxiety disorder as opposed to a respiratory disorder based on the Veteran's ability to exercise maximally without reproducing symptoms.  See CAPRI, p. 52, September 18, 2015. 

A VA examination was conducted in July 2017, to which an addendum was added at the end of July 2017.  The examiner opined that the Veteran's COPD with chronic bronchitis and OSA are less likely than not caused by asbestos exposure during service.  The examiner stated that asbestos-related pleuropulmonary disorders are well documented and include asbestosis, pleural disease, and malignancy (small cell and non-small cell lung cancer and malignant mesothelioma).  The examiner reported he found no objective evidence of asbestosis, asbestosis-related pleural disease, or malignancy at the time of the examination based on the Veteran's various diagnosis tests, including a February 2017 chest CAT scan.

The examiner found that the Veteran's respiratory disorders were not due to active duty service to include asbestos exposure.  The examiner noted that COPD is a result of significant exposure to noxious substances, cigarette smoking being the most important and most common cause.  The examiner referenced the Veteran's VA treatment records which showed he was a long-time smoker for over 30 years before quitting in the 2000s.  The examiner also reported there is no clinical or peer review medical literature that supports asbestos exposure as a cause of COPD.  The examiner stated that OSA is a common sleep disorder characterized by intermittent complete and partial upper airway collapse during sleep, resulting in frequent episodes of apnea and hypopnea.  It was noted that the most important risk factor for OSA is weight gain/obesity, with the risk increasing from young adulthood through a person's 50s and 60s.  The examiner noted that the Veteran weighed 180 lbs. at the time he separated from service in August 1975 and weighed 259 lbs. at the time of the sleep study in March 2015.  The examiner also reported that asbestos exposure does not cause anatomical changes in the upper airway as to cause OSA.  Addressing the chest colds noted in service, the examiner opined that they were the result of viral infections, which are common and self-limiting.  

The Board finds the July 2017 VA examination report and addendum are entitled to significant probative weight.  The examiner had access to and reviewed the claims file and medical evidence including applicable diagnostic testing.  The examiner noted the respiratory disorders during the appeal period and addressed the possible link between the disorders and active duty and found none.  The examiner supported the negative etiology opinions with adequate rationales including reference to pertinent evidence in the medical record and the Veteran's history.  

The Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current respiratory disabilities to service on a direct basis.  The July 2017 VA examination report indicates no such connection and the Veteran has not submitted any competent evidence of such a link.  

Service connection is not warranted for a respiratory disorder on a presumptive basis.  The Veteran has not been diagnosed with an asbestos-related condition and he has not submitted any competent evidence linking any of his current respiratory disorders to asbestos exposure which occurred during active duty.  

The Board finds that the Veteran is competent to report exposure to asbestos during service, as the Veteran is competent to report the events that occurred in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to attribute asbestos exposure to a known diagnosis, as this requires specialized testing and knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran's lay statements of record assert a nexus, they are of little probative value in this regard, given the Veteran's general lack of medical expertise.  Id.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection for a respiratory disorder is denied.


ORDER

Service connection for a respiratory disorder is denied.


REMAND

Unfortunately, another remand is required in this case for the issue on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran identified as a stressor an incident in 1975 in which his assigned ship, the USS Prairie, began to take on water and nearly had to be abandoned in the Pacific Ocean.  The Veteran has submitted multiple statements by him and his fellow service members who served aboard the USS Prairie during the Veteran's active service, stating to the fact that the USS Prairie almost had to be abandoned after leaving port in 1975.  It was initially reported that the incident occurred in May 1975.  In June 2017, upon a formal finding of the USS Prairie's command history and deck logs for May 1975, the U.S. Army and Joint Services Records Research Center (JSRRC) stated there is no record that documents the ship nearly having to be abandoned while at sea.  Upon further research by the Veteran and his fellow service members, the veterans state that the USS Prairie sailed out of San Diego, California, for Hawaii on January 1975, and returned on July 1975.

Based on the new information provided by the Veteran and his fellow service members, a remand is required to verify and corroborate the stressor.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated relevant VA or adequately identified private treatment records and associate the same with the claims file.

2.  Undertake all appropriate action to verify the existence of the claimed stressor relating to an incident where the USS Prairie nearly had to be abandoned while out to sea between January 1975 and July 1975.  May 1975 has already been researched with negative findings.  If the stressor cannot be verified, another formal finding should be made.

3.  If the stressor is verified, schedule the Veteran for a psychiatric examination.  The entire claims file, including this Remand, must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicating testing and/or consultations must also be accomplished.

The examiner should provide an opinion as to the following:

a).  Does the Veteran meet the criteria for a diagnosis for PTSD?  The VA examiner should only consider the verified stressor of the USS Prairie almost sinking in the Pacific Ocean in 1975.

b).  If a diagnosis of PTSD is provided, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's PTSD had its onset during service, or is otherwise related to active service?

c).  If the Veteran fails to meet the criteria for a diagnosis of PTSD, the VA examiner should specifically identify which portion(s) of the criteria the Veteran failed to satisfy.

Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4.  After completing any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


